Title: From James Madison to Horatio Gates Spafford, 5 December 1822
From: Madison, James
To: Spafford, Horatio Gates


                
                    Dr. Sir
                    Decr 5. 1822
                
                I have recd. your letter of the 25. Ult: in which you state your discovery of a process which gives a greater purity & cheapness to Steel & Iron than any yet known.
                Iron is the metal and even the article which has been justly considered as causing more than any other, the civil[iz]ation & increase of the human race. Every improvement therefore in the preparation & uses of it has been deemed a benefaction to the World. If the discovery you have made be found on extensive & thorough trials, to justify your expectations from those already made, it will be well entitled to the merit claimed for it, and the author to the pecuniary as well as honorary recompense due to public benefactors. In what mode it may be most advisable to seek the former, I know not that I can say any thing that would be of service to you. On the general question on which you ask my opinion, whether Congs. would grant a special law securing your patent right, I can only give a general answer that it is a fair presumption that Congress will be disposed to give all constitutional encouragements to useful inventions. I have no doubt there may be cases in which a purchase on behalf of the public might be preferable to the grant of monopoly; but on a recurrence to the enumerated powers of Congress, it is observable that the one relating to the encouragement of useful arts is confined to the mode of granting to inventors exclusive rights for limited times. If there be cases in which any other mode be authorized, the authority must be found, if at all, to be an incident to some other power, necessary & proper to the exercise of it. Such a peculiarity is not suggested in your case. From this view of the subject, you will be sensible that instead of advice I can only offer the good wishes which I beg you to accept that you may be gratified with all the success on which you count in making your discoveries beneficial to your Country, and a source at the same time of liberal compensation for the labor & merit of introducing them.
            